Title: From the Casuist: The Case of the Trespassing Horse, 16 December 1729
From: Franklin, Benjamin
To: 


To the Printers of the Pennsylvania Gazette.
I send you here an Answer to a Query in your last Paper. It is there said A Man by Night shot a trespassing Horse in his Corn-field, taking the Horse for a Deer. Then it is queried Whether he ought to pay for the same, since it was by Mistake, and the Horse a Trespasser.
I Answer, the Man who kill’d the Horse ought to pay for the same, for two Reasons; First, because the Mistake was not barely accidental, but had more of Rashness in it; And secondly, Because the Law has provided Redress for such as have Damage by trespassing Cattle.
It may be added that the Death of the Horse was a greater Loss to the Owner, than the Damage done in the Corn-field could amount to; and if it were not, the Law (regarding every Man’s Property impartially) does not privilege any Man, so injured, to take his own Satisfaction. Besides the ill Practice of Night-watching to shoot Venison is unwarrantable, in as much as a Man by so doing undertakes to perform what he knows he cannot see to do without great Danger of committing worse Mistakes than shooting of Horses, as have heretofore happen’d when Men have been shot for Deer. Yours,
The Casuist
